Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 

Applicant largely moved up claims 2, 3, and 13, which were rejected in the previous office action.  While the amendments are not one for one exact, Examiner has largely relied upon Goldman to teach claims 2, 3, and 13, and has supplementally cited Schunter.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8-12, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aciicmez US 2009/0300348 in view of Goldman US 10,541,816 in view of Schunter US 7,770,000.


As per claims 1, 10, 11, 12,  (Currently Amended) Aciicmez teaches A method for computer-aided inspection and cryptographic confirmation of at least one system state of a first system using a confirmation device the method comprising: recording first integrity information of the first system that comprises an integrity value, at least one measured value and at least one item of measurement information, wherein: the at least one measured value and the at least one item of measurement information are recorded in at least one measurement of the at least one system state, the integrity value is calculated depending on the at least one measured value, the integrity value is cryptographically confirmed by a first trust module of the first system; [0026] [0027] (measures state and then calculates hash value using TPM and validating hash)  Aciicmez teaches transmitting the first integrity information to the confirmation device inspecting the first integrity information in the confirmation device (2) against a first inspection rule; [0034][0035][0036][[0051]  (client transmits integrity information to server which inspects the data to determine whether to make a connection)
Aciicmez teaches cryptographically confirming the second integrity information using a second trust module in the confirmation device. [0053][0054] Figure 1 (the confirmation device/server has its own TPM module)  



It would have been obvious to one of ordinary skill in the art to use the second integrity information of Taylor with the system of Goldman because it increases security.

Schunter teaches outputting second integrity information by the confirmation device wherein the second integrity information comprises part of the first integrity information and at least one of a summary and a generalization of the first integrity information (Column 8 line 55 to Column 9 line 20) (teaches the verification proxy composing a report that is based in part on quotes, log files and configs to send to verifier)  Schunter teaches the confirmed second integrity information is at least one of provided to the first system and inspected against a second inspection rule in the first system, and provided to a second system and inspected against a third inspection rule in the second system. (Column 9 lines 10-33)  (Verifier 33 checks the confirmed second integrity information against a policy) 




As per claim 14. (Currently Amended) A computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement a method for computer-aided inspection and cryptographic confirmation of at least one system state of a first system using a confirmation device, the method comprising: recording first integrity information of the first system that comprises an integrity value, at least one measured value and at least one item of measurement information, wherein: the at least one measured value and the at least one item of measurement information are recorded in at least one measurement of the at least one system state, the integrity value is calculated depending on the at least one measured value, the integrity value is cryptographically confirmed by a first trust module of the first system; [0026] [0027] 
transmitting the first integrity information to the confirmation device; inspecting the first integrity information in the confirmation device against a first inspection rule; [0034][0035][0036][[0051]  (client transmits integrity information to server which inspects the data to determine whether to make a connection)

Goldman teaches  outputting second integrity information,
 wherein the second integrity information comprises at least one of a summary and a generalization of the first integrity information; and 13/130,6745cryptographically confirming the second integrity information using a second trust module in the confirmation device.


It would have been obvious to one of ordinary skill in the art to use the second integrity information of Taylor with the system of Goldman because it increases security.


Schunter teaches outputting second integrity information by the confirmation device wherein the second integrity information comprises part of the first integrity information and at least one of a summary and a generalization of the first integrity information (Column 8 line 55 to Column 9 line 20) (teaches the verification proxy composing a report that is based in part on quotes, log files and configs to send to verifier)

As per claim 5. Goldman teaches The method as claimed in laim 1, wherein the first integrity information is inspected in the confirmation device 



As per claim 6. Aciicmez teaches The method as claimed in laim 1, wherein the second integrity information is confirmed in the confirmation device 


As per claim 8. Goldman teaches The method as claimed in laim 1, wherein the second integrity information comprises information about a security status of the first system

As per claim 9. Aciicmez teaches The method as claimed in laim 1, wherein a data exchange 

As per claim 15, Goldman teaches the confirmation device is part of the first system (Column 11 lines 30-40)  (client and server are both part of a first system)

As per claim 16 Schunter teaches the part of the first integrity information comprises only non-sensitive information. Schunter teaches outputting second integrity information by the confirmation device wherein the second integrity information comprises part of the first integrity information and at least one of a summary and a generalization of the first integrity information (Column 8 line 50 to Column 9 line 20) (teaches receiving first sensitive integrity information from verified platform A, and sending to a Verifier a report that does not include sensitive information )



Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aciicmez US 2009/0300348 in view of Goldman US 10,541,816 in view of Schunter US 7,770,000 in view of Berger US 10,228,924.

As per claim 4. Berger teaches The method as claimed in laim 1, wherein the confirmation device a basis of the first integrity information and transmits information about the weak points to the first system
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to report the weakness because it allows corrective measures to be taken. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aciicmez US 2009/0300348 in view of Goldman US 10,541,816 in view of Schunter US 7,770,000 in view of Mersh US 2016/0098555.


As per claim 7. Mersh teaches The method as claimed in claim 1, wherein the integrity value is calculated using measurements of the system state of the first system 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439